 SOUTHERN CEMENT CO.Southern Cement Company,Division ofMartin-Marietta CorporationandUnited Cement, LimeandGypsumWorkers InternationalUnion,AFL-CIO. Cases 10-CA-7015, 10-CA-7015-2,and 10-RC-7093June 26, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn March 19, 1968, Trial Examiner HermanTocker issued his Decision in the above-entitledconsolidated proceeding, finding that the Respon-dent had engaged in and was engaging in certainunfair labor practices within the meaning of Section8(a)(1) of the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as setforth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that theRespondent had not engaged in other alleged viola-tions and recommended dismissal of such allega-tions.The Trial Examiner further recommendedsetting asidethe election held on June 22, 1967, inCase 10-RC-7093. Thereafter, the Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions and brief,and the entire record in this proceeding, andhereby adopts the TrialExaminer'sfindings,' con-clusions, and recommendations, except as modifiedherein.We agree with the Trial Examiner that theRespondent violated Section 8(a)(1) of the Actand interfered with the election by President El-lison's speeches to the employees and SupervisorMiller's conversation with employee Underwood.We would also find that Miller's admitted system-atic interrogation of other employees constitutedcoercion and interference in the context of thisproceeding. However, we do not adopt the TrialExaminer'sfinding thatMiller threatened em-ployees other than Underwood as, in our view, therecord does not support such finding; nor do wefind, in the circumstances, that the statements383made by Supervisor Blackerby to employee Smelleyviolated Section 8(a)( 1) or interfered with the elec-tion.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Southern Cement Company, Division of Martin-Marietta Corporation, Atlanta, Georgia, its officers,agents,successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as so modified:1.Delete from the Trial Examiner's Recom-mended Order paragraphs 1(a) and I(e) and re-letter theremainingparagraphs accordingly.2.Delete from the Appendix the first and sixthindented paragraphs.3. In the fifth indented paragraph of the Appen-dix delete the following words: "We do not promiseand."IT IS HEREBY FURTHER ORDEREDthat the com-plaint be, and it hereby is, dismissed, insofar as itallegesunfairlabor practices other than thosefoundhereinby the Board.IT IS FURTHER ORDERED that the election whichwas held on June 22, 1967, among the employeesat Respondent's plant in Atlanta, Georgia, be setaside, and that Case lO-RC-7093 be severed fromCase 10-CA-7015 and 7015-2 and that it be re-manded to the Regional Director for Region 10 forthe purpose of conducting a new election in the ap-propriateunit at such time ashe deems that cir-cumstancespermit the free choice of a bargainingrepresentative.'The Respondent has excepted to the credibility findings made by theTrial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products,Inc , 91 NLRB 544, enfd 188 F 2d362 (C A 3) We findno such basis for disturbing the Trial Examiner'scredibility findings in this proceedingTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN ToCKER, Trial Examiner: This proceed-ing,with all parties represented, came on to beheard before me at a hearing in Atlanta, Georgia,commencing November 28, 1967, and concludingon December 1, 1967.We are concerned with objections to a represen-tation election and with charges alleging unfairpractices of a division of Martin-Marietta Corpora-172 NLRB No. 38 384DECISIONSOF NATIONALLABOR RELATIONS BOARDtion,the Respondent.The charges were filed byUnited Cement, Lime and Gypsum Workers Inter-nationalUnion, AFL-CIO, the Union,following itsfilingof objectionsto the election.On May 15, 1967, the Union filed a petition thatitbe certified as collective-bargaining representa-tive of the employeesin theunit involved. The elec-tion was conducted June 22 pursuant to a duly ap-provedStipulationfor Certification Upon ConsentElection.Out of approximately64 eligiblevoters,31 cast valid votes for, and 32 cast valid votesagainst, the Union. No ballots werechallenged.The Union filed objections on June 23.Italsofiled chargesallegingunfair labor practices. A firstcharge, twice amended, was filed July 12, 1967. Asnow amended,it involvesonly alleged interferencewith and restraint and coercion of employees in theexerciseof their protected rights. In anothercharge,filedAugust4, it is asserted that Respon-dentwrongfullydischarged one WinstonLeonardGiddens for the purposeof discouraging member-shipin the Unionand also engaged in "other actsand conduct"amountingto interference with pro-tected rights.The objections were thattherehad been wrong-ful interrogationand threateningby foremen andsupervisors regarding the union activities of em-ployees,alleged captive-audience speeches duringwhich promisesof benefitsand threatsof adverseconsequences were made in the eventthat theUnion wonthe election,and, finally, threats byforemen and supervisors that therewould be ad-verse consequencesif the Unionwas selected.In a report,issued September 1, the RegionalDirector ruled that the objections filedraised "ma-terial and substantialcredibilityissueswhich canbestbe resolvedby a hearing."He accordinglydirectedthat such a hearingbe held.Thereafter,on September29, 1967,the RegionalDirector,on behalf ofthe GeneralCounsel,issuedan order consolidating the cases and, upon suchconsolidation,issued the complaint.In substance,after the usualformaland introductory allegations,italleged(I) wrongful interrogation by supervisorsof employees concerning their union membership,activities,and desires and thoseof otheremployees;(2) thatsupervisors had threatened employees thatthey would be laid off if the Unionwas successful in.its campaign;(3) thata supervisor had threatenedemployees that the plant wouldbe closed if theUnion was successful;(4) thata numberof super-visorshad threatenedemployees that the Christmasbonus would be eliminatedif the Unionwas suc-cessful;(5) that twosupervisors had threatenedwhite employees with replacement by Negro em-ployees andassignment to less desirablejobs if theUnionwas successful;(6) that a supervisor hadcreated the impressionthat the Company was en-gaged in the surveillanceof employees'union ac-tivities;(7) that Respondent'sdivisionpresidenthad promisedthat it would pay "wages equal tothose currently being paid at neighboring unionplants if the Union was defeated";and (8) thatRespondent wrongfully discharged and failed andrefused to reinstate an employee,Winston LeonardGiddens,because of his union activities.Respondent filed its answer on October11, 1967.Itdenied all factual and conclusory allegations onthe basisof whichany findingof violation of lawmight be made.The IssuesThese are the basic issues.Had the Respondentinterfered with protected rights of its employees by(a) promising them benefits if they refrained fromunion activities,(b) threatening them with adverseconsequences if they engaged in such activities orchose the Union as their collective-bargainingrepresentative,and (c)seeking to give them the im-pression that their union activities were beingwatched?Had Giddens been discharged because ofhis union activities?Collateral to the issue concern-ing the alleged Giddens discharge is the questionwhether he did not actually quit his job or,havinggiven notice of his intention to quit at some in-definite time in the future,had been instructed toappear for work on the day following the giving ofthat notice with simultaneous acquiescence in his"quit" by informing him that that day would be hislast day, which was followed by his abandonment ofhis job or his final termination for failure to reporton that last day.Finally,and this will depend on what findings aremade and what conclusions are reached upon thecharges of unlawful interferences with protectedrightsof employees,should the election be setaside?PreliminaryAfternotice to counsel, the Trial Examiner, uponhis own motion,not having receivedany objectionsto proposedcorrectionsof the transcript, duly is-sued an order directing that thetranscript be cor-rectedas more particularly thereinset forth.After counselsupportingthe complaint hadrested,Respondentcalled as its first witness Mr. C.H. Ellison,Jr. It was developedin his testimonythat,whileheheldanoffice,"PresidentofSouthernCement Company," this company was notan entity but wasmerely a "chartdivision" of Mar-tin-MariettaCorporation.Itwas then agreed thatthe complaint be amended to allege that SouthernCement Company wasan operatingdivisionofMartin-MariettaCorporation,a Marylandcorpora-tion; thatsaid division, SouthernCement Company,was the onlydivision of Martin-Marietta involved inthis proceeding;and that, whereverreference hadbeen made in the complaint to Respondent, thatreferencewas to bedeemedto refer toand meanthe SouthernCement Companydivision.The cap-tions of the proceedings remainas before.The resolution of the issues in this proceeding SOUTHERN CEMENT CO.385requires conclusions to be based on the degree ofcredibility to be accorded to the oral testimonygiven at the hearing.That a witness is credited or isnot credited or that the testimony which he hasgiven is regarded as credible or not to be acceptedas credible does not mean,in the former case, thathe always has told the truth or, in the latter case,that he always has lied and perjured himself. Itmeans simply that the sum total of all the evidence,the probabilities,and a weighing of the probabilitiesdictate the end result. Moreover,if I do or do notcredit certain portions of a particular witness'testimony,itdoes not follow that I regard his entiretestimony as worthy or as unworthy of beingcredited nor should it be assumed that,if I had con-sidered but have not referred to a particular portionof such a witness'testimony, I would or would nothave credited it. Other factors taken into considera-tion are the demeanor and conduct of the witnesseson the witness stand,their apparent candor or ap-parent lack of it,their objectivity,their bias or theirprejudice,their understanding of the matters con-cerning which they testified,and whether theirtestimony(inwhole or in part)has been con-tradictedor impeached sufficiently in materialaspects.Additional factors have been suggested inJencks v. United States,353 U.S. 657, 667. Finally,the effect which leading questions might have hadon the answers elicited thereby is not to be over-looked.Now, upon the whole record and, after carefullyreading and considering the briefssubmitted bycounsel and the arguments made therein,and hav-ing the foregoing factors in mind,the following aremyFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAND JURISDICTIONMartin-MariettaCorporation is a corporationduly organized and existingunder the laws of theState of Maryland.Its principaloffice and place ofbusinessis in New York City, New York. SouthernCement Companyisa divisionof Martin-Mariettaand its officesand places of businessare in Atlantaand Tate,Georgia.Thisdivision is engaged in theproduction and manufactureof Portlandcement. Itis the only Martin-Marietta divisioninvolved in thisproceeding.Whereverreferencehas been made orwill be made to "Respondent,"such reference shallbe deemed to be toSouthernCement Company.Respondent has admitted that it isan employer en-gaged in commerce within the meaningof Section2(6) and (7) of the LaborManagement RelationsAct of 1947,as amended.The National LaborRelations Board has jurisdiction of this proceedingand of the Respondent.Ii.THE LABORORGANIZATION INVOLVEDUnited Cement,Lime and Gypsum Workers In-ternational Union,AFL-CIO,isa labor organiza-tion within the meaning of Section2(5) of the Act.It filed the charges and the objections to the elec-tion.Wherever reference is made to"Union" inthis decision such reference is to it.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Supervisor Fleming's ConductCharles R. Fleming is supervisor of Respondent'smaintenance department. There are three divisionsin that department: The packhouse or shipping divi-sion in which there are15 or 16men under the su-pervision of a foreman, John Ireland; the crusherdivision, in which there are 4 or 5 people under thesupervision of another foreman,James Payne; andthe maintenance gang, supervised directly by Flem-ing.Foremen Payne and Ireland are underFleming's general supervision.Charlie W. Smelley is employedin the main-tenance division and Fleming is his immediate su-pervisor. According to him: At the very beginningof the campaign, in March 1967, Fleming askedhim who he thought was for the Union and who wasthe leader. Then, about 2 weeks before the election(early June) Fleming asked him about what he hadbeen hearing about Smelley's part in the campaignand informed him that he had talked to other em-ployees seeking to get them to vote against theUnion even though they had signed union cards. Hesaid that,in histalks to the night-shift employees inthe packhouse, he had let them know that thewhole shift could be laid off because the Companycould ship cement from a nonunion plant in NorthBirmingham, Alabama. There were similar conver-sations"off and on."Although Smelley had testified on direct thatFleming had told him he had talked to the otheremployees against the Union,on cross-examinationhe was led into testifying that Fleming,after askinghim whether he was for the Union and ascertainingthat he was against it, enlistedhisaid to urge otheremployees to vote against the Union. Because ofFleming's alleged remark about layoffs in thepackhouse, he tried to talk certain employees outof voting for the Union-Herman Ruff, WilliamAdams, Henry Connell, and Linwood Willingham.Connell, testifying on behalf of the Respondent, de-nied that Smelley ever had spoken to him about theUnion or about layoffs. The others were not calledby either side. No effort was made to rebut Con-nell's testimony.Although there was no effort tocorroborate that of Smelley this is not too impor-tant because,except for the alleged talks to otheremployees, it does not appear that Fleming's talkswith him were overheard by others.In response tomy effort to clarify the testimony, Smelley said thatFleming had told him that,ifRespondent "wentunion," the North Birmingham plant, being non-union,would be unable to ship to Respondent and354-126 O-LT - 73 - pt. 1 - 26 386DECISIONSOF NATIONALLABOR RELATIONS BOARDthis would result in thelayoff ofthe nightshift. Thiswas contrary to what he had testified on direct.Another employee,Oscar Hawkins,who works inthe crusher division under Foreman Payne,testifiedthat about 2 or 3 days before the election Flemingasked him if he could handle Joe Muse and CharlieSmithand keep them from"goingunion."Although he had told Fleming that he was againstthe Union,he really was for it and, for that reason,did not talk to Muse and Smith as he had beenrequested.Another time,about a week before theelection,Fleming told him to tell the men in thepackhouse that when shipping slackened in the win-tertime they would be laid off and not assigned toother work if the Union came in.A former employee,Brown Hardnett,testifiedthat Fleming had told him variously that if he keptthe Union out the Christmas bonus always would bepaid and if the Union came in "the bonus would becut out."This was not reported by him in his pretri-alstatement to a Board agent.When this wasbrought out he became quite belligerent and as-serted that Cecil Ryan,Joe Thomas,and a mannicknamed"Pepsi Cola" all would testify to thesame effect.None of these was called.Samuel Rhines,a current employee who hadbeen working on the crusher during the time in-volved,testified that in June,inresponse to aquestion by Fleming as to what he thought aboutthe Union,he "told him it wasn't true"and that he"wasn't for the Union."Fleming then asked him totalk to the other men and told him that if the Unioncame in the plant would be shut down half the timeand that it would get cement from the other plantsinAlabama.At or about the same time Flemingasked him, in addition to other questions about theprior election, whether the older men had signedunion cards.His testimony about the threats oflayoffs or discharges becomes very much suspect inview of other testimony given by him to the effectthat no boss ever told him he would be fired andthat the talk about layoffs and discharges was thetalk of the employees,particularly the older menwho had worked at the Alabama plant. This talkwas, "[T]hat we didn't need a union."Winston L.Giddens is the employee allegedlydischarged in violation of Section 8(a)(3) of theLMRA,as amended. He started to tell about al-leged remarks by Fleming by referring to "a day ortwo after the election"but quickly changed thetime to "after (he) signed the union card"follow-ing an interjection by counsel.He signed the cardon March 1 and, a day or two later,as he was goingtowork,he was beckoned by Fleming who al-legedly said to him,"[Did Mr. Wheeler,the union'srepresentative]offer you a nickel to sign the card."Giddens testified that he told Fleming he did notknow"what [he was] talking about."Fleming thensaid,allegedly, "I know that you signed the card ....Did he offer you a nickel? ...Well, I just wantedto tell you that if the Union came in Joe Thomp-kins,"a Negro,would have his job and Giddenswould be doing Thompkins' less desirable job.Then,severalweeks later, before the election,Fleming and Giddens were having a conversation inwhichGiddensasked Fleming what would happen iftheUnion came in,towhich Fleming allegedlyreplied that the Christmas bonus would be cut out.This was the only manner in which the Union wasmentioned in this conversation.Stillanother in-cident involving Fleming was recounted by Gid-dens.Fleming is alleged to have said,in a conversa-tion with him and one Baugus,that if the Unioncame in the bonus would be cut out and he wouldnot want to lose it because,when it was paid, hewas able to eat and drink like the President. (Bau-gus' version of this sort of remark by Fleming wasthat it was made on two occasions-the first at thepreceding Christmas when the bonus was paid andFleming said,"Well, I can go home tonight anddrink liquor like President Johnson,"and thesecond when somebody said it would not"be longtillChristmas,"to which Fleming remarked, "Yeah.That's one time I can drink the liquor like PresidentJohnson.")Fleming was called as a witness in defense. Hedenied that he had engaged in any of the interroga-tions,accusations,threats,conjectures,remarks,demands, and the expressions suggesting that he orRespondent was engaging in surveillance of theunion activities of any of its employees.He deniedthat he had solicited the aid of any employee to dis-suade others from union activities.He denied alsothat he had said or speculated that,if the Unionwas selected, packhouse employees would have tobe laid off because the union-organized plantswould not ship to Respondent,or because Respon-dentwould get cement from other plants inAlabama,or because all the work could be done bythe day shift.He admitted that he had made a re-mark to the effect that when he received the Christ-mas bonus he could eat or drink like the Presidentbut denied that he had associated this remark withany comment to the effect that the bonus would bediscontinued if the Union were selected.He deniedas well that he had made any statement referring toGiddens having received a nickel from OrganizerWheeler for having signed the card or that, in theevent of organization,colored persons would getthe jobs held by whites and whites would be trans-ferred to the less desirable work being done by theformer.Fleming disclaimed having had knowledge of theorganizing campaign until the time after he was in-formed that Union Organizer Wheeler had made ademand for recognition. I find it difficult to believethat a supervisor in a plant such as the Respon-dent's, which numbered among its employees manystrong opponents of the Union,did not have an im-mediate awareness of the campaign just as soon asitcommenced.It is necessary,however,for me todecide whether,despite my own doubts as to someof his testimony,the evidence in support of thecharges involving him is of sufficient probative SOUTHERN CEMENT CO.387value to justify findings that he engaged in the in-terrogations, threats, remarks, and observations al-leged against him. Smelley's testimony about his ef-forts to dissuade others from voting for the Unionpursuant to Fleming's request are not corroboratedby any person to whom he allegedly spoke and oneof those persons has denied that he spoke to him.There was no effort to rebut this denial. Hawkinstestified elsewhere about two incidents involvingForeman Payne, both of which I unqualifiedly re-jectbelow.Hardnett, inmy opinion, was athoroughly unreliable witness. Rhines' testimonymakes me wonder whether the alleged threats, in-terrogations, etc., were actually distortions of con-versations among the men themselves and thoughtsnurtured in their minds by the fears they had ofwhat would or could transpire in the event that theyselected the Union as their bargaining representa-tive.As far as Giddens is concerned, I have con-cluded on the basis of his recital of the events re-lated to his allegedly wrongful discharge, that he isprone to tailor his recollection of events and con-versations in a manner calculated to achieve theresult sought by him rather than as they actuallyhappened.While I am not that convinced by Fleming'stestimony to enable me to find that he did not com-mit the violations charged to him, I am equally un-convinced by the testimony of the employees thathe did. For that reason I must conclude that thecharges in which he is alleged to have been in-volved should not be sustained. The testimony insupport, as I review itin itsentirety and in relationto other testimony, just does not have that degreeof substance and probative value so to persuademe.B. Supervisor Payne's ConductJames H. Payne is the foremanof the crusherdivisionand, in turn,is supervisedby Fleming. Insetting forth here the matters in which it is claimedhe wasinvolved Ishall defer(as I have done withFleming)for aseparate sectionof this Decision theevidence related to the allegedwrongful dischargeof Giddens.OscarHawkinsworked in the crusher divisionunder Payne's supervision.He still is employed byRespondent.He testifiedaboutan incidentinvolv-ing a movingtransport belt. If it occurred, it couldbe regardedbothas interrogationwhether he hadsigned a.unioncardand as a threat that, if he hadsigned it,he would bepermittedto be dragged bythe belt and seriouslyinjured.He testifiedthat, inthe presenceof three other employees,SamuelRhines,Brown Hardnett,and Fred Hayes, Paynehad directedhim togounder"the hammer mill toget a piece of metal." He rememberedto ask Paynewhether the belt had been "locked up." Accordingto him,Payne said,"I don't know whether it is ornot if you signone of those Union cards.... Wemight letyou go on up."Hawkins testified that hetold him he had not signed. This, he claimed, hap-pened on June 22, the day of the election.Although on direct examination he had testifiedthat he had been sentunderthe belt to get a pieceof metal, on cross-examination he said that at thetime "a piece of metal was on the belt ...... andthat Payne had sent him "on the belt to get it."When asked about the availability of locks for thepurpose of locking the belt and his obligation tolock it if there was a need, he admitted that lockswere available and that he was "supposed to lock itout before we go under." He sought to explain hisfailure personally to lock it by saying that when apersonis ina hurry he doesn't do anything and, re-gardless of safety rules, "They want you to get in ahurry."He asserted thatitwould take 5 or 10minutes to get the lock and put it on. He was askedto and did repeat the alleged conversation withPayne and he used the exact words that he hadused previously. However, it appears that in the af-fidavit that he furnished to a Board agent he had setforth the incident somewhat differently: "On theday of the election, Mr. Payne, my supervisor askedme how I was going to vote.Isaid`Iwas going tovote no.' He said, `Alright then. I won't start up thatbelt on you then."' This is materially different fromhis trial version.In his trial version he had testifiedthat,on being instructed to go under the belt, heinquired of Payne whether the belt was locked,while,in his pretrial affidavit,there is nothing at allabout a lock or locking the belt. It is to the effectthat Payne merely told him,on his answering thathe was going to vote"No" in the election, thatPayne would not start up the belt.Both Hawkins' and other testimony cause me todoubt very seriously that the incident as portrayedoccurred. On direct he had testified that he had toget under the belt but on cross he testified that thepiece of metal was on it.If it was on it there was noneed to go under and it easily could have beenpicked off by anybody. Moreover, if an occasionhad arisen where he had to get under the belt, asadmitted by him, he was supposed to lock it out if hehad a lock. He admitted that a lock was availablebut explained his failure personally to lock it bysaying,"When you get in a hurry you don't doanything."Elsewhere,althoughonce he hadtestified that he had to get under the belt and atanother time had testified that the metal was on thebelt, he testified,"Iwas on the belt." Because thisin effect was a third version, and a strange possibili-ty(hebeing ona movingbelt), he was asked, "Youwere on the belt?" And he answered, "Yes."Itwas sought to corroborate Hawkins'testimonyabout the belt incident by that of another em-ployee, Brown Hardnett. Although Hardnett hadworked for Respondent for about 5 years, he volun-tarily had left its employ about 3 weeks before theday of the hearing.His version of the incident issubstantially identical with that given by Hawkins inhis initial testimony.On the basis of the sum totalof all Hardnett's testimony,plus his digressions to 388DECISIONSOF NATIONALLABOR RELATIONS BOARDirrelevant matters, plus his attitude and demeanoron the witness stand,and, finally,variance betweenhis pretrial statement to a Board agent and histestimony at the hearing,Iam persuaded not togive credenceto any of his testimony.Hawkins testified that employee Samuel Rhinesalso was present when this incidentoccurred. Hehad been employed by Respondentfor almost 1 I-1/2 yearsand still wasemployed at the time of thehearing.His version,though in somerespects cor-roborating that given by Hawkins,is different. Hetestified that Payne actually had shut downthe beltbefore sending Hawkins"to get some metal off thebelt." Afterhe allegedly had asked Hawkins if hehad signed the union card and wastold byHawkinsthat he had not, according to Rhines, Payne said,"That let[s]me know whether to turn the belt onor not." (This is similar to Hawkins'versionain thepretrialstatement.)On cross-examination, itdevelopedthatRhines thought the incident oc-curred while Hawkins "was on theconveyor belt" 2or 3 weeksbefore theelection,not on the day ofthe election as had been testified by Hawkins.AlthoughHawkins had testified that he tookPayne's remark seriously, not asa joke,and Rhineshad testified substantially to the same effect andthat he did not think he laughedor that anybodylaughed and regarded it asa joke,it appears that inhis pretrial statement to a Board agent he had said,"Payne jokingly told Hawkins that he signed one,too, and told him to turn the belt on, referring to aconveyor belt." Thissort of discrepancybetweenhis testimony and thatgiven byHawkins, andbetween his pretrial statement and that given byhim at the hearing, and other testimony given byhim as to the manner in which he came to thebuilding in which the Board'sofficesare located,leadme to conclude that,to the extent that hesought tocorroboratethe testimonyabout the beltincident, his testimony should be disregarded. Idisregard as well thatportion of histestimony re-lated to this incident in which he said that Payneaddressed him at the same time either accusing himthat he had signed a unioncardor inquiringwhether he did.Freddie Hayes, an all-round helper working forthe Respondent, is the third person who,accordingto Hawkins,also had been present when the belt in-cidentoccurred.He never heard Payne threaten toturn on theconveyor belt when anybodywas on itor under it.Accordingto him,and quite believable,if a piece ofmetal fell on the belt one would walkalongside it and just pickitoff.There is no necessi-ty tostop the beltto dothat.In response to myquestions,he brought out that there could be occa-sions when the belt had to be stopped and whenthings"down in the bottom"had to be cleaned up.In that event whoever goes down there would put alock on thebelt and,while some employees carrytheir own locks, there are locks all over the place.These are available to anyone having a need forthem,but the normalpracticewould be for an em-ployee totake it upwith "the bossman" or theoperator and "[L]ethim know what's going onso that he will stop thebelt.Theideal place tohave the beltstopped isnot at thebelt itself, but atthe place where the crane is being run because theman who is running the crane is not in a position toknow whatishappeningdown belowand, notknowing,he mightstart it upagain.The foremanhas nothingto do with stopping the belt.He neverheard a foreman"give instructionsto an employeeto godown andclean itout, or to stopthe belt."Foreman Payne unqualifiedlydenied thatthe beltincidentever had occurred and that he hadinquiredof Hawkinsas towho wasthe unionleader. To turn on a conveyorbelt while an em-ployeewas on itor under it would be most brutaland amountto murder or attempted murder. Paynetestified,quite credibly,thatone does not jokeabout turningon the conveyor belt. Itseems to metobe amost logical and sensiblepractice, astestified by him, "We just don't go underor on it orunder the belts."It is my conclusion that neither the alleged inter-rogation as towhetherHawkins and Rhines hadsigned unioncards nor the threatinvolving theturningon of thebelt transpired.Hawkinstold also ofan alleged incident whichoccurredduring the voting.Accordingto him, anemployee, Cochran, upon his return from the bal-loting,boasted that he had pretended that he didnot know what to dowith hisballotafter marking itand that he came out holdingit exposedso that thecompany observermight see that hehad votedagainst theUnion. This prompted Payne,accordingto Hawkins,to suggestthat he dothe same. Suchconduct, if it occurred, undoubtedly would be awrongful interference and itcould beregarded aswell as a threat in that an employee,so directed,reasonablymight understand it as implyingthat ad-verseconsequences would ensue in theevent of aunionvictory andthat,therefore,he had bettervote againstthe Unionand make known this fact tothe Company. ThatHawkinsmay have regarded itas a joke doesnot alter my view of such conduct.Cochran rememberedthe incident.His versionwas that,on returning to hisjob aftervoting, Paynewas among a groupof men who "were popping offabout" how theywere goingto vote and thisprompted him to saythat therehad been no doubtin his mindon how to voteand that hehad "votedno and [was] not ashamed to let the union side orthe plant side, Mr.Bentley, look at [his]ballot."He had been excused without cross-examinationbut wasrecalled andadded that Payne had not saidanything tohim or any other employee about theelection andhad not toldHawkins to show his bal-lot tothe companyobserver.Other than this, histestimony on later cross-examination was substan-tiallyas on direct. He might have left the group be-forePayne made the alleged remark to Hawkinsbut he didtestifythat at thetime he left some of SOUTHERN CEMENT CO.the other men started drifting away and that he didnot remember seeing Hawkins at the time.Payne denied that he had suggestedon the day ofthe election that any employeehold or exhibit hisballot in such a way as to let thecompany observerknow how he had voted.He admitted,however,that on thatday Cochran had come down to thecrusher and had remarked to the persons therethat, if anybodyhad anydoubt aboutthe manner inwhich he hadvoted,his ballot hadbeen open andthe observercould haveseen it.While it is entirely possible that Payne mighthave made some observationto the group withrespect toCochran'sstatement(regardlessofwhether the statement was asrelated by him or byCochran), I am whollyunconvincedthat on thevery dayof the electionhe toldHawkins in thepresence of the otherswho had beenengaged in aserious discussionof thevoting,or told the others,or made an open and public remark,that the wayto vote was to fumble theballot so that the Com-pany's observerwould be able to see how the votehad been cast. It is mybelief thathe did not makeany such remark.Hawkins testified to additionalinterrogation byPayne.When Wheeler, the Union's organizer, firstcame to the plant,accordingtoHawkins, Payneasked him if he had seen him and he answered thathe had not.Then,for about 2weeks before theelection,Payne askedhimrepeatedlyifhe knewwho was the leaderin the Unionbut again he an-swered in the negative. A continualrepetition of in-terrogation as to who mightbe the leader of the or-ganizing campaign so long after its commencementand during the 2 weeks immediatelypreceding theelection wouldappear to be entirely so belated asto defy credibility.Payne deniedever asking anyemployee who was the union leader andthat he hadurged any employee to tell him while at the sametime promising that it wouldnot be heldagainsthim. These denials do not reach the allegedinquiryof Hawkins as to whether he had seenWheeler, theUnion's organizer, at the timewhen Wheeler firstcame to the plant.However,duringcross-examina-tion,an answer was elicited from him tothe effectthat he had met Wheeler duringa priororganizingcampaignbut neverused the nameWheeler in anyconversation with any employee and neverspoke toany employee about theUnion. He admitted, how-ever,on cross-examination,that employees haddrawn him into conversations about theUnion andwhat wouldor would nothappenif it organized theplant. He insisted that he always had takenthe posi-tion that he did not know.Thishas, to me, the ringof truthbecause I am quite certain,on thebasis ofmy observationof the witnesses,that a fear of theconsequencesof union activityand union organiza-tion permeated a large sector of Respondent's em-ployees.Iwould beverymuch astonished if, havingsuch states of mind,employeesdid not constantlyseek out their supervisorsfor the purpose ofdiscussing the possibilities of the future.389Icredit Payne'sdenials and do not credit thetestimony given by Hawkins.Employee Giddens testified that"justaboutevery day" he, fellow employeesBaugus and Bent-ley, and Payne engaged in conversations in whichPayne toldthem that"if the Unioncame in we'dlose our Christmas bonus and all overtime.We'd belucky to get forty hours a week. And if there wasnothing for me to do ... I would be sent home."But Bentley and Baugus testified credibly that theynever heard Payne engage in any conversations inwhich he mentioned the consequences attendantupon union organization.Ido not credit Giddens'testimony that Payne waged a general and dailycampaign of threats.Giddens testified also as to other alleged inter-ference and intimidation by Payne. There was anincident when Giddens had to do some work in therain and other occasions when,according to him,Payne told him(presumably in a sarcastic vein)that Union Organizer Wheeler would not have himdoing work like that. He testified also that Paynetold him that if the Union came in Hardnett, aNegro, would have Baugus'job and Hawkins, also aNegro, would have his job. (This last was broughtout by aleading question.)Then Giddens testifiedabout an incident involving an alleged rumor (realor imaginary) linking him with the Union. When heexpressed his concern about this to Payne, accord-ing to the tenor of his testimony, Payne warned himthat he had better go to Plant Manager Rowlett tokill the rumor. If it happened as testified by Gid-dens I would have no difficulty regarding Payne'sinstruction as an implied threat of the probability ofadverse consequences for being linked to the Unionand a suggestionof the desirability of notso beinglinked. I do not credit Giddens and again creditPayne on these phases. Implicit in Giddens'testimony, as well as in the testimony of other em-ployees (whether it was engendered by the em-ployees themselves or from external sources), thereseemed to be this all-prevalant fear that any con-nection with the Union would result in dire con-sequences for any employee so connected. Accord-ing toPayne, fear was evident in Giddens' concernand, for the purpose of allaying it and so that Gid-dens' mind might be relieved, he suggested thatGiddens make known to Rowlett that the rumorwas not true. Giddens did this and, in fact, was toldby Rowlett that it was his "privilege to vote theUnion if [he] wanted to, that [Rowlett] wouldn'thold it against [him]." Also,Rowlett assured himthat anybody, he and Baugus, if qualified for abetter job would get "moved on up."Icredit Payne's denials of the remarks aboutwhat work Giddens would be doing and regard hisversion of the "rumor" incident (corroborated byPlantManager Rowlett) as the more likely andtherefore the true version. 1 reach the same resulton the alleged threat that union organization wouldresult in the assignmentof Negroes to jobs held bywhites. 390DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Supervisor Miller's Conducthimself under interrogation about his pretrial con-ferences or conversations with the union represen-tative and counsel supporting the complaint, and acomparison of his testimony with that given byMiller,persuade me that theJencksfactor is notcontrolling and that Underwood was a generallycredible witness.The remoteness of Underwood's work in Respon-dent's plant from that with which Miller was con-cerned simplifies the problem of resolving thecredibility issue here.Either Miller had engaged ina regular or systematic practice of talking to all themen, as had been testified to by Underwood, or hehad not. If the former, the likelihood of Un-derwood's report of the conversation would beenhanced and, if the latter, I would approach theissuewith a great deal of skepticism.On directtestimony,Miller denied having had any conversa-tion with Underwood and affirmatively stated thathe remembered none. As a consequence, he deniedhaving asked Underwood or any other employeewhat he thought about theUnion.He denied alsothe threatof layoffsin wintertime and the remarksabout slackening off of work in the packhouse dur-ing wintertime.During cross-examination he reaf-firmed his prior denials that he had not talked toUnderwood or to other employees about the Union.He admitted,nevertheless, that he had spoken tothem about Union Organizer Wheeler having askedfor recognition and had told them that both PlantManager Rowlett and he felt that the Union did nothave the majority which it claimed. He admittedalso that he had told them that, if in fact it did havea majority,something was wrong and that he hadsought to ascertain what were the "gripes."He ad-mitted also that the talks which he had had withemployees were had with them "individually." Thisbrought him to concede that some of the employeestowhom he spoke might have been from theshipping department although he insisted that hedid not rememberUnderwoodas having been oneof them. This canvass was undertaken upon the in-struction of Plant Manager Rowlett.It is my conclusion that Miller engaged in a syste-matic interrogation and interview program withwhatever employee of the plant he was able tomeet,that this program was undertaken as a coun-terattack against the organizational campaign fol-lowingUnion Organizer Wheeler's filing of hisrequest for recognition, and that it was undertakenby him under express instructions from Respon-dent's Plant Manager Rowlett.Although he statedinitially that his objective in conducting his inter-views with the employees was merely to ascertaintheir grievances,he admitted later that in additionto this he undertook to emphasize to them thebenefits received by them from the Company.As between Underwoodand Miller, I have no dif-ficulty selectingUnderwoodas the person whosetestimony should be credited. I find, accordingly,that Respondent,by Miller,did engage in the inter-rogation of employees concerning their union ac-John Miller is project manager and resident en-gineer for construction,concerned with the con-struction of an expanded facility at the premises ofthe Respondent.He has held this position since Oc-tober 1966.His duties did not embrace any super-visoryactivitiesover the employees who, it isclaimed,were subjected to wrongful conduct on be-half of theRespondent.He is named in the com-plaint as having participated in the interrogation ofemployees,the threat or threats that employeeswould be laid off if the Union was successful in itsorganizational campaign,and the threat that if theUnion was successful the Christmas bonus would beeliminated.Watson Underwood,who had been working inthe shipping departmentfor theRespondent duringthe last 4-1/2 years under the immediate supervi-sion of John Ireland,testified that shortly after thepetition for an election had been filed he found itnecessary to go to the supply room office for thepurpose of making a telephone call. On his arrivalthere,Supervisor Miller,who had been there beforehim, engaged him in conversation,asked him whathe thought about the Union,and engaged in adiscussion as to what would happen in the event ofthe organization of the plant by pointing out thatduring the wintertime work gets slack and, althoughunder the present practice the men in thepackhouse are transferred to other jobs and givenother work,iftheUnion came in the practicewould be discontinued because,as soon as theCompany caught up withits shipping,the men inthe packhouse,not being needed until the followingsummer,would be laid off.Miller also told him thatif the Union came in the Christmas bonus would bediscontinued. According to Underwood the conver-sation had been started when Miller came up tohim, remarked that he wanted to talk to himbecause he had talked"with some of the guys"about the Union,and also that he would like to talkwith himfor the purpose ofascertaining what hethought about it. During cross-examination it wasbrought out that Underwood had failed to mentionthe alleged threat about the elimination of theChristmas bonus in an affidavit given by him to aBoard agent.He explained this by saying that hehad forgotten about it at the time he was giving thestatement but remembered it after he had left theBoard agent. He did,however,fail to inform her sothat she might include it. Inasmuch as his Christmasbonus had amounted to as much as $300 in previ-ous years,his failure to mention this alleged threatin his statement to the Board agent would renderhis credibility vulnerable in the light of what wassaid by the Court inJencks,353 U.S. 657, above,about the bearing which inclusion in trial testimonyof matters not set forth in a pretrial statement mayhave on evaluation of credibility.On the otherhand,Underwood's general demeanor on the wit-ness stand and the manner in which he handled SOUTHERN CEMENT CO.tivities and desires, that it did threaten employeesthat in the event of organization the Christmasbonus would be discontinued, and finally that it didthreaten, in the event of organization, that whenshipping became slack in the wintertime the em-ployees in the packhouse would be laid off until ac-tivityresumed in the summertime.D. Supervisor Blackerby's ConductCharles Blackerby is a plant chemist employedby the Respondent. He has been in that position forabout 4 years. He supervises seven people. It is al-leged in the complaint that on February 6 and June8, 1967, Respondent, by him, threatened to lay offitsemployees and to discontinue payment of theChristmas bonus if the Union was successful in itsorganizational campaign.Charles Smelley testified that Blackerby hadspoken to him when Union Organizer Wheeler firstcame down to the plant, also about 2 weeks beforethe election, and again on the day before the elec-tion.He did not tell us at the hearing the substanceof the first conversation but he did say that in thesecond conversation Blackerby had reminded himthat his father had worked for the Company formany years and that the Company, having beengood enough for him, ought to be good enough forSmelley; also that the Christmas bonus would becut out if the Unioncame in;and that "when theother union companies go on strike [Respondentwould] have to come out with them." Then further,according to Smelley, on the day before the elec-tion, Blackerby came to him and remarked that itwas against the labor law for a foreman to talk tothe men at a time so close to the election and thathe was depending on "guys" like Smelley to talk tothem and to get them to vote against the Union.Blackerby testified that he was acquainted withSmelley and identified him as working in thecrusher room on a maintenance gang. Blackerby'ssupervisory duties do not extend to Smelley's de-partment. He has no direct or indirect control overit.He rarely comes in contact with Smelley. He de-nied having had any conversations with Smelleywherein he sought to have him influence other em-ployees against the Union or stated that the Christ-mas bonus would be discontinued if the Union wassuccessful, or that some employees would be laidoff and would have to go on strike when other com-panies were struck. He did however volunteer, inresponse to a question directed to striking bySouthern Cement's employees if other companieswere struck-"If they ask me that, that was myopinion.Ihad no way of knowing." He amplifiedthis further, saying,"Well, if an employee asked methat we were Union and the other companies wereout on strike,would they have to be out, too. And Isays, I assume that's the way it would be, I don'tknow." He testified that this had been "in answerto a question." On cross-examination, he admittedthat a few employees asked him questions of this391nature.He stated, however, that he did not recallany other questions asked about the Union. Hisfailure to recall questions extended to such as thosewhich might involve the Christmas bonus, layoffsduring the wintertime, and irregularity of work. Hedenied also that he had had a conversation withSmelley about the Union.In view of Blackerby's admission that he had par-ticipated in conversations with employees in whichhe had expressed the opinion that, if the Companywere organized and other companies went out onstrike, Respondent's employees also would have togo on strike, I credit Smelley's testimony to thesame effect.However, as I view Blackerby'stestimony, his disclosure of the fact that he had ex-pressed this opinion is indicative of his desire tostate the facts as he honestly recalled them. Thatbeing the case, I credit his other denials of remarksattributed to him by Smelley. Nevertheless, as in-dicated, I do find that Respondent, by him, did in-terferewith the Union'sorganizingcampaign byseeking to discourage employees from joining theUnion because of a fear that if other union-or-ganized plants went out on strike they too wouldhave to go out on strike and thus lose employmenteven though they might have no quarrel with orgrievance against the Respondent. This was not al-leged in the complaint and the complaint was notamended to conform to the proof. Nevertheless itdid becomean issue and,since there had been noobjection to itsinclusionin the testimony, it mustbe deemed to have been tried by "implied consentof the parties ...." Consequently, under the firsttwo sentences of Fed. R. Civ. P. 15(b), this mattermust be treated in all respects as if it had beenraised in the complaint. As a consequence, I findthat Respondent did interfere with the organizingcampaign by seeking to have its employees believethat, in the event the Union was successful in or-ganizingRespondent's plant, even though they hadno quarrel with or grievance against it, they wouldhave to go out on strike and thus lose earningswhen other companies "were out on strike."E.C. H. Ellison's ConductC. H. Ellison, Jr., is president of Southern Ce-ment Company. The charges against the Respon-dent in which he is allegedly involved derive fromspeeches made by him to the employees. They werecaptive-audience speeches in the sense that the em-ployees were required to attend. The charges arethatduring the course of these speeches hethreatened that the Respondent would lay off itsemployees and would eliminate payment of theChristmas bonus if the Union was selected as theirbargaining agent and, if it was not, that the Respon-dent would pay wages equal to those currentlybeing paid at neighboring union plants.Ellison finds it desirable to make speeches to theemployees from time to time because he believesthey have a tendency to forget the good things 392DECISIONSOF NATIONALLABOR RELATIONS BOARDabout their employment and it is therefore impor-tant to remind them.He customarily makes twospeeches a year. In 1966, the year before the yearinvolved in this proceeding,he made two, one justprior to the beginning of July and the other just be-fore Christmas. A speech around the beginning ofJuly normally would be made in connection withthe Company's practice of reviewing its wage struc-ture at or about that time. It frequently had grantedincreasesin July. The speech just before Christmas,apart from its holiday aspect, I assume normallywould be concerned with the Christmas bonuswhich the Company seems to have paid regularlyfor a number of years.During1967, however, El-lisonmade two speeches prior to July. These weremade because of the Union's organizing campaign,one on or about May 17 and the other on June 20.The May speech was made 2 days after the Unionhad filed its petition for an election and the Junespeech was made 2 days before the Board-con-ducted election.Although both speeches were planned in ad-vance,Respondent claims that neither had beenwritten out and read to the employees. This was soeven though they were not spontaneous or on thespur of the moment but had been planned in ad-vance of delivery. Mr. Ellison claims that they wererather short,not more than 10 minutes each, andthat they were extemporaneous. For the purpose ofmemorializing what he had said during the courseof these speeches,he prepared memoranda or notespurportedly outlining or summarizing what he hadsaid. These were prepared about a week or 10 daysafter he returned to his office in Birmingham fromAtlanta,the place where he had made the speeches.According to him,he did not consult with any otherperson for the purpose of refreshing his memory asto what he had said and he agreed at the hearingthat the memoranda which he had prepared do notsetfortheverything that he had said. Thesememoranda were not offered in evidence and, inany event,would not have been acceptable in viewof the circumstances under which they wereprepared.They were, however, utilized quitefrequently by counsel for the Respondent duringthe course of the examination or cross-examinationof witnesses.Testimony by particular employeesthat they remembered that Mr. Ellison did say cer-tain things quoted from the memoranda, or thatthey did not remember that he had said certainthings, or might not have said other things does notappear to me to be entitledto verymuch weight orto be regarded as having any substantial degree ofprobative value.The important factor about both speeches is thatthey were made with direct reference to the unionorganizing campaign. In point of time, one wasmade 2 days after the filing of the petition and theother 2 days before the election.Counsel for theRespondent stressed in their brief,"[TJhe Com-pany's supervisors were men of sophistication inlaborrelations...."Being so sophisticated, theirallegedfailuretohave the Ellison speechesprepared and set down in writing in advance is afactor which I am unable to overlook in my searchfor what must be regarded as the true facts of whatactually had been uttered or sought to be conveyedby Ellison in his talks.Regardless of whatever elseMr. Ellison might have said in these talks, I amrequired only to determine whether during thecourse of his remarks there were conveyed to theemployees threats that they would be laid off orthat their Christmas bonus would be eliminated ifthe Union was successful and a promise that if theUnion was defeated the Company would pay wagesequal to those currently being paid at neighboringunion plants.As faras the time elements are con-cerned,whether the remarks were made in bothspeeches,or in one and not in the other,or partiallyin one and partially in the others is not importanthere.Respondent was in a better position to fix thetime elements than was counsel supporting thecomplaint in his presentation of witnesses. If thethreats and the promise were made,whether at theMay meeting or the June meeting,or atboth, theywould be cognizable violations in this proceeding.Ellison testified that in the May speech he re-minded the employees about the benefits whichthey were receiving from the Company,the life in-surancepolicy,the Blue Cross-Blue Shield plan, theretirement plan, the companypolicy not to lay offpeople during the slow season, and its willingness topay somewhat higher wages and permit overtimerather than have a surplus of men.He remindedthem that,in the preceding winter during the slackseason, there had been nolayoffs andhe told themthatRespondent had had the practice of payingwages equal to or better than the competition in thearea.He reminded them that it had given them abonus every year but one, but that there never wasany promise that it would be given because, inorder to give it, a company had to earn the moneyfirst.He pointed out, however, that the Companyhad been able to earn money and that a bonus hadbeen paid over a period of 20 years.He had men-tioned talk of union activities and had said that he"wanted them to give serious thought to that." Somuch for the first speech.During the second speech he informed the em-ployees that there was to be an election 2 dayslater, that he wanted everybody to vote, assuredthem that it was their right to vote, and stated thatthe Company intended to abide by the laws govern-ing elections. He asked them to reflect upon thetreatment they had received, advised them that theCompany had been able to take care of them in thepast,and that he did not want them to be misled byvague promises.Although heagain mentioned thebonus in that speech,he said that his remark wasvirtually the same as it had been in the first speechand he cautioned that he was not able to promiseanything.It is his general practice to speak ofbonuses in the past tense because a bonus cannotbe paid unless the money with which to pay it is SOUTHERN CEMENT CO.earned.The jobsituation was mentioned.The em-ployees were informed of the expansion programand the hope was expressed that it would result inmore jobs,and more money and better paying jobsfor the employees. He touched on the fact that dur-ing the past year business had not been up to ex-pectations but he attributed this to the tight moneysituation which had resulted in curtailment of nu-merous construction jobs. Tight money had boostedinterest rates to as high as 7- I /2 percent and peoplewere unable to pay that rate. Cement shipmentshad not come up to expectations and the Companywas without highway jobs at the time.He expressedthe feeling that the latterpart of the year would bebetter even though the cement business benefitsfrom improved business conditions only after alapse of time from the beginning of such improve-ments.He admitted saying that employees atUniversal Atlas Cement companies in Alabama andelsewhere had gone out on strike in sympathy withemployees who had struck that company's plant inMissouri because of a dispute concerning an auto-mation contract.This,he had observed,was indica-tiveof the fact that strikes affect people eventhough they are not directly involved in thedisputes which cause them.He sought also to ex-plainwhy the preceding year'sbonus seemed tohave been less than that of prior years by pointingout that this had resulted from the increase of thewithholding tax.He categorically denied having said at eithermeeting that,if the employees found a union plantpaying more than Southern,Southern would matchit, that if the Union came in some employees wouldbe laid off or that the Christmas bonus would becut out, or that the Company could do more for itsemployees than the Union.As tothe last, he as-serted that he merely had invited the employees toreview the Company's past history and what it hadto offer them and had expressed the opinion that itwas able to take care of them. Although he deniedthat he had informed the employees that the Com-pany did not want a "bunch of outsiders coming inand telling him what to do," he admitted sayingthat the Company. had done a good job and did notneed anybody to come in and help it change its pol-icy.On cross-examination,although he admitted thathe had invited the employees to compare theirwage rates with those in union plants, he deniedthat he had promised them that if they found aunion plant paying more than Respondent did, hewould match that pay scale.The extent of anypromise or assurance with respect to the future waslimited only to a review of the Company's historicalpattern of paying equal or better compensationthan competitors in the area and that he saw noreason for changing that policy.He repeated thathe had told the employees that they had a right tocompare Respondent's wage rates in Atlanta withthose of other plants in the area and that he felt393sure they would find they were equal to or greaterthan those in the other plants.Also on cross-examination,he admitted, as hehad stated on direct, that he had referred to Christ-mas bonuses at both meetings. He pointed out thathe had reminded the employees that a bonus wasbased entirely on the Company's ability to earn themoney to pay it and that no promises ever could bemade that it would be paid.He did,however, sug-gest that they look back over the years and notethat a bonus had been paid over a long period oftime.He agreed also that he had reminded hislistenersthat the Company had kept them in con-tinuous employment even when business becameslack and that he had invited them to check as towhat the other competitive plants did. He did thelatter because he was not able to tell them whatthey did.He specifically denied asking the em-ployees to vote against the Union but said that hemerely had expressed the hope that they would sup-port the Company.The foregoingsummarizesEllison's testimony,both on direct and on cross.VicePresidentof Operations ArthurP.Hunternext was called. His recital of Ellison's speechesdoes not disclose any indication of a threat orpromise having been made. He testified that Ellisonhad not even used the words "union plant." He de-nied generally all the allegations as to the making ofthreats or promises in the event of the Union's suc-cess.Contrary to what Ellison had testified to, heinitially agreed that the latter had made a remarkwhich would indicate that he "did not want a bunchof outsiders coming in and telling them what todo." However, he quickly modifiedthisto conformtoEllison's version.Like some of the GeneralCounsel's witnesses, he testified that Ellison had re-minded the employees that he had been a goodrepresentative for them for the purpose of obtain-ing increases,bonuses,and fringe benefits, that heand the Company did a better job representing theemployees than outsiders could, and that outsiderscould offer them nothing. He answered, "Yes," to aquestion by Respondent's attorney whether Ellisonhad said, "[t]hat the company could do more forthe employees than the Union."On cross-examination he again denied that El-lison had mentioned the Union in the meeting. Hecorroborated Ellison's testimony to the effect thatEllisonmerely had pointed out that a Christmasbonus was dependent on the Company's makingmoney.WhilehealsocorroboratedEllison'stestimony that the latter had not asked the em-ployees to vote against the Union, not like Ellison,he testified that the latter had stated no preferenceas to how employees should vote at the upcomingelection.Plant Manager Rowlett was called to give his ver-sion of the speeches. His version suggests that thosespeeches merely were a normal review of companyrelations with employees calculated to maintain andcontinue good employee morale. 'Specifically with 394DECISIONSOF NATIONALLABOR RELATIONS BOARDrelation to wages,according to him,Ellison statedthe Company's policy to pay wages equal to thoseof competitive plants in the area provided that itsbusiness prospered.The employees were asked tolook at the Company's past record as far as layoffswere concerned.Theywere reminded that theCompany always had tried to provide jobs for peo-pleand to keep them working continuouslythroughout the year.The reference to the Christ-mas bonus was to the effect that it was dependenton the Company's ability to make money and, asfar as the future was concerned,the employeeswere asked only to look at the past and were toldthat the Company hoped to continue in the futurewhat had been done in the past.He denied that El-lison had said that if the Union came in the bonuswould be cut out.Contrary to Ellison's admission that he had men-tioned the Union, Rowlett said that Ellison had not.While he asserted that wages had not been placedon a comparative basis with those being paid inother plants he did say that Ellison had spokenabout the Company's objective to pay wages equalto those paid by competitive plants in the area.Also, contrary to what Ellison had testified to, hetestified that nothing had been said about layoffs atSouthern Cement.Supervisor Blackerby was unable to rememberthe dates on which the speeches had been given buthe did attend two meetings-one just prior to theelection and the other in May.According to him,Ellison spoke only of past benefit practices andfringe benefits,did not speak about the Christmasbonuses or to the effect that if employees found aunion plant paying more than Respondent theCompany would match it or that, if the Union wassuccessful,employees would be laid off or theChristmas bonus discontinued.On cross-examina-tion, he testified that Ellison had not mentioned theChristmas bonus in his speech and had not referredto wage rates.However,almost in the same breathhe said that Ellison had remarked that the rateswould comparefavorablywith what other cementand time plants were paying.He repeated,contraryto what Ellison had testified to, that Ellison had notmentioned the Union in either of the speeches.Although Ellison had testified rather in detail thathe had explained why promises could not be madeto the employees,Blackerby testified that he mere-ly had told them that he could not make promisesand had not told why.Some rank-and-file employees also were called totestify on behalf of Respondent with respect to theEllison speeches.George Walker Bentley, a crusher operator whohad been employed by Respondent for 12 years, at-tended both speeches. In general, he said that El-lison had reviewed what the Company had done forthemen,what its practices had been,and whatwere the benefits in the nature of hospitalization,life insurance,vacations,etc. Contrary to Ellison'stestimony,he said that nothing had been said aboutthe Christmas bonus.He denied also that Ellisonhad referred to layoffs of employees or that he hadsaid the Christmas bonus would be discontinued ifthe Union was successful.He did not rememberwhether Ellison had made a remark to the effectthat the yearly wage increase would be given asusual.He interpreted Ellison's remarks as havingbeen to the effect that, because employees hadbeen getting a raise every 4th of July for the 12years he had worked there and,inaddition, aChristmas bonus,the Company would continue thispractice.He remembered,however,that the prac-tice had not been consistent because a wage in-crease had not been given in 1966. He did not hearEllison tell the employees that if they found a unionplant paying more than Southern Cement he wouldmatch it.On cross-examination,he agreed that Ellison hadsaid something close to or similar to a remark tothe effect that he always had represented the menand would like to continue so to do. He deniedhowever that Ellison had informed them that thisrepresentation costs them nothing whereas theywould have to pay the Union if it represented them.He insisted that he had not heard the words"union"or "Christmas bonus"mentioned at eithermeeting.Jerry Baugus was called to testify,briefly, aboutEllison's remarks.The substance of what he re-membered was that Ellison had spoken mainlyabout the Company's policies and of what it haddone in the past,and had remarked that he hadrepresented the employees in the past and wouldrepresent them in the future.He did not rememberany remarks about insurance but, when proddedabout hospitalization,he recalled that somethinghad been said about it but did not remember what.All he remembered about bonuses was that theircomputation had been related to hours and that nopromises had been made.He testified that Ellisonhad mentioned layoffs indirectly to the extent thathe had referred to the Company's policy not to layoff people when work got slow.Cutting out of over-time had been mentioned as the alternative forlayoffs.(This interpretation is somewhat differentfrom the references to it by complaint witnesseswho, as will appear below,testified that Ellison hadthreatened that overtime would be discontinued ifthe Union was successful.)Baugus did not recallany comparison between union plants and Respon-dent's, nor did he remember that the word "union"had been mentioned in the speeches.The onlyreference to a yearly raise which he recalled wasthat it could not be promised and he had heardnothing said specifically about layoffs or bonuses.On cross-examination, although an effort wasmade to get him to testify,contrary to Ellison'sdirect testimony,that a union plant or union plantshad been mentioned during the speeches,he saidthat there had been talk about some plant andsomebody had said it was a union plant but he wasunable to remember where the plant was or SOUTHERN CEMENT CO.anything else about the remarks.Itdid appear, ashe had protested while testifying, that his memorywas short and vague about what had been said andabout what had not been said by Ellison during histalks.Morris Poe, another rank-and-file employee, atankloader, was called. He recalled that Ellison hadspoken about various benefits enjoyed by the em-ployees at Respondent's plant but stated that nomention had been made of Christmas bonuses andlayoffs, and that no comparisons of wages paid atother plants had been made at any of the speeches.He said that Ellison had not told the employees thatifthey found a union plant paying more thanRespondent,Respondent would match it. He de-nied that Ellison had said that if the Union came insome of the men would not work throughout theyear or that any would be laid off. He said that El-lison had told the employees they could vote anyway theywished.On cross-examination,although itwas notdisputed that Rowlett and Hunter also had spoken,he qualified his answer that others probably hadspoken by saying he was not sure. He insisted thatEllisonhad not made "any derogatory remarksabout the Union." In substance, he said that Ellisonmerely pointed out to the employees what theCompany had done for them, that Ellison was nottrying toinfluence them againstthe Union but wastrying merely to show them "the beautiful part ofthe Company." He admitted that Ellison had men-tioned the Union in his speech at the time that hepointed out that Organizer Wheeler was trying toorganize the plant but said that he voiced noopinion on the effort. To the extent that there wasany reference to the organizing campaign he un-derstood Ellison's objective to be to emphasize the"beautiful pointsof the Company" and therebypersuade the employees "to look down upon ...the Union." Nevertheless, Ellison "did not lambastethe Union whatsoever, or say anything bad" and hedid not say anything about what the Union could orcould not do. Contrary to Ellison's testimony, hesaid that Ellison had not said anything about andhad not mentioned the Christmas bonus. Accordingto him, there had been no remarks that the Com-pany had paid the bonus for many years and hopedto be able to continue paying it, depending onwhether or not it made a profit. He denied also thatEllisonhad reminded the employees that theyworked throughout the year without layoffs whilethose at other plants were laid off when businessbecame slack in the wintertime.Jimmie D. Spencer is another rank-and-file em-ployee, a loader in the packhouse. He testified thatEllison had urged the men to be sure to vote buthad advised them to vote in any manner theywished, had stated that Respondent's future lookedbrighter than ever, with more business and morecustomers, and, with respect to fringe benefits, hadremarked that the Company's record "stands for it-self. Southern Cement always treated the men fair395and decent." He was unable to remember any talkabout insurance, hospitalization, theChristmasbonus, or layoffs. He testified, however, that Ellison;had informed the employees that if the Union camein he would be unable to talk for them and that, in-stead, a delegation would have to be formed to goto New York to bargain for wages and vacation. Aslong as he had been president, 15 or 17 years, hehad "been talking for the men." He did howeversay that Ellison had informed them that "SouthernCement always paid more than union plants, thatour scale was higher than any union plant." He de-nied that Ellison had stated that if the Union camethere would be layoffs but agreed that he had saidthat Respondent always had found work for themen during slack periods. According to him, El-lison had not threatened that the Christmas bonuswould be cut out, that there would be layoffs, orthat the plant would close in the event that theUnion was successful.On cross-examination he repeated his testimonyto the effect that the existing practice of Ellison'sbargaining for wage increases would be changedand that this would have to be done by a delegationselected by the employees in the event of organiza-tion.He reaffirmed that Ellison had told the em-ployees that Respondent always had paid more thanunion plants and that Southern Cement "wouldmatch what the Union paid." He denied that El-lison had used the word "layoffs" but asserted thatEllison had said, "He'd always found work for themen. He said the men had worked full time." Hedenied that anything had beensaidabout theChristmas bonus at eithermeeting.Two more rank-and-file employees, Labon J.Northcutt and Larry Vaughn, were called indefense. Northcutt admitted that he had been una-ble to hear everything that was said at the speeches.He, like others, testified that Ellison had urged themen to vote, had assured them that the manner inwhich they voted would not be heldagainst them,and had urged them to check back on whatSouthern Cement had done for the men in pastyears.In responseto the question, "Do you re-member whether or not at either one of thesespeeches you attended, that Mr. Ellison said thatthe company paidas muchor more as Union plantsand if we could find one that was paying more, wewould match it?" the witness answered, "Yes, sir."This seemed to disconcert the interrogator for heimmediately asked, "He did say that?" To thisNorthcutt replied, "Now I don't know whether itwas stated like that, or not, but I think he did. Hedidn't say would match it. He said that they werepaying equal to Union pay." He denied categori-cally that at either of the speeches Ellison hadstated that if the Union took over some of the em-ployees would not work the year around or, in theevent that there was not much to do, employeeswould be laid off, or that the plant would close.On cross-examination, contrary to hisinitialtestimony, he said that Ellison had not stated that 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent would pay as much as any union plant.He insisted that all that was said was that Respon-dent was"paying about equal to them."He deniedthat anything had been said about how the menwould be treated in the future or that there hadbeen an explanation why promises were not beingmade.He said that Ellison had said nothing aboutChristmas bonuses.He denied also that there hadbeen any reference to layoffs or that Ellison hadsaid that Southern Cement always had kept its em-ployees working through the winter and the slackmonths without layoffs.The last witness in defense,calledwith therespect to the Ellison speeches,was Larry Vaughn,a fiscal analyst.He summarized Ellison's speech ashaving to do with the position of the Company"sales wise,"the probable future outlook,and theprobability of a favorable future for the next 2years. He seemed to be quite hazy about his recol-lection and spoke in generalities to the effect thatEllison had said that he hoped to return at a laterdate and give the employees good news and had re-marked that another plant had been shut down.After he indicated his desire that he be askedspecific questions,counsel proceeded to do so. Heanswered to the effect that nothing had been saidabout insurance and that the bonus had not beenmentioned specifically but, almost immediately, inresponse to a subsequent question,he said that El-lison had remarked that the bonus was dependenton sales.When asked about layoffs,he said that El-lison had remarked that the Company never hadlaid off anybody because of a shortage of work orwhen or because sales were bad.He denied that El-lison had mentioned the Union by name or had saidthat if the employees could find a union plant pay-ing better wages Southern Cement"would pay it,or words to that effect."He denied also that Ellisonhad stated that the Company had been paying thesame wages "that the Union paid,"that if theUnion came in there would be layoffs and the menwould not be working"year-round,"or thatRespondent could do more than the Union for theemployees and that it"did not want a bunch of out-siders to come in and tell them what to do." He de-nied also that Ellison had said that if the Unioncame in the Christmas bonus would be cut out,there would be layoffs,and the plant would close.On cross-examination,contrary to the testimonyof other defense witnesses,he denied that Ellisonhad told the employees that it would cost themnothing to have him represent them whereas, iftherewas a union, they would have to pay forrepresentation.He repeated his prior testimony thatno mention had been made of the bonus and he de-nied that Ellison had related to the employees thewages and benefits which they had at Respondent'splant.He said he did not recall any invitation by El-lison that employees compare what they were beingpaid with what was being paid at other cement andlime plants.The foregoing completes Respondent's version ofthe Ellison speeches.Ihave set itforth deliberatelyin advance of the version given by witnesses in sup-portof the complaint because it demonstrates thatthere can be as manydifferentversions of hap-penings as there are witnesses,and this even thoughthose witnessesare called byonly one side to a con-troversy.Harvey Threatt,Jr., is alaborer employed byRespondent in its shipping department. He hasbeen working therefor about 4-1/2 years. Histestimony was limited to the Ellisonspeeches. Ac-cording to him, Ellison had stated that Respondentwas paying as much as the Union paid and the em-ployees oughtto checkaround at other plants and,if theypaid more,Respondentwouldmatch it. El-lison said that he wanted no outsiders to come in totellhim whatto do, that the Uniondid not makejobs nor did itgive the jobs to employees,and thatemployeesdo not have to payhim for his servicesbut would have to pay forthe services of a unionrepresentative.Ellison also told them that if theUnion was successful some employees would belaid off whereas,at the present time,they workedthroughoutthe year,and that the Christmas bonuswould becut out becausenobody couldmake theCompany pay it.On cross-examination,Threattstated that the re-markabout theChristmasbonus had been made atthe firstmeeting,after the petitionhad been filed,but that no reference to it had been made at themeeting2 days beforethe election.He was notbudged fromhis positive assertion that the firstmeeting had been held after the petition for anelection had been filed.He was correct about thiseven though it was soughttodiverthim. Itdeveloped, however,that he had not disclosed thealleged threat about the Christmas bonus in his af-fidavit toa Board agent. He was not upset by thisand explained it by saying that a person thinks ofmore things when he comes to court than when hemerelygoes to anofficeand volunteers to give anaffidavit.Although he admitted that he had remem-bered this after he gave theaffidavit,he did nothave it added despite the fact that he did haveadded another afterthought to the effect that El-lison had told the employees that,in the event theUnion was successful and business became slack,people would haveto be laidoff as opposed to thepresent policy of having peoplework"year-round."Insummary,thehighlights,asrecalledbyThreatt,at the first meeting were that, in additionto the threat about the bonus and layoffs, Ellisonhad reminded the employees that Respondent paidas much as any union plant paid and told them thatif they found one that paid more theCompanywould match it, that he did not want outsiders com-ing in to tell the Company whatto do,and that the-Union made no jobs and did not give employeestheir jobs.Thiswas all he recalled from the firstmeeting.All that he recalled from the second meet-ing was that there had been references to the in-surance and pension plan.Although the classic SOUTHERNCEMENT CO.397device was utilized for the purposeof confusing thewitness and getting him to say that he had nottalked to counsel supporting the complaint in ad-vance of the trial,Ibelieve that the witnesssatisfac-torily survivedthis attempt. I do not believe that inthe pretrial interviews he wasinduced to testifyabout the bonus threat which he had not mentionedin his pretrial affidavit.Ido believe that it is con-sistentwith the truththat he actually did re-member,in preparationfor the trial, that the threatabout the bonus had been made.The impression hemade upon me while testifyingoverrideshis failureto have it added to orset forthas a supplement tohispretrialaffidavitnotwithstandingthat,withrespect to the layoffthreat,he did have the addi-tion made after he recalled thatsubsequent to hisfirst interview.Watson Underwood,whom I regardas a crediblewitness,also testifiedabout theEllisonspeeches.He remembered that the firstspeech, in May, wasabout theUnion.At that meeting,according tohim, Ellison toldthe employees that the Christmasbonuswould be cut out if the Union came in but, asfar as he knew at that time, it would be paid if theCompany's business was good.Ellisonalso told theemployees"there'd be layoffsin the wintertime,that he would notbe working regular fortyhours aswe are now."At thesecond meetingEllison toldthem that the Christmas bonuswould be cut out ifthe Unioncame in and, if it did not come in andbusiness was good,he was quite surethat the bonuswould becontinued and another bonuswould bepaid. He told them also that therewould be layoffsin the wintertime as contrastedwith the Company'spolicyof moving men aroundfrom place to placeso that their employment might be continued. Hesaid that,if the Union came in,more employeeswould have tobe hired for various jobs. He toldthem that he did notsee why employees ought topay someone to represent them inasmuch as he wasrepresenting them and theydid not have to payhim. While some remarks had been madeabout in-surance and pension plans,because he was not in-terested he did not pay too much attention to them.A leading question,justifiedbecause ofthe witness'failure to remember all that had been said,elicitedthe answer that Ellison had told theemployees that,if theydid not believethe Companywas paying thesame as union plants were paying, they could checkwith those plantsand that everytimethe Unionprocureda raise in any otherplant the Companywould give them that raise.On cross-examination it was broughtout that theremark having to do with the matchingof raiseshad been made at the second meeting.Although itis not disputed that there had been atotal of threemeetings,the third after the events involved in thisproceeding and just before the Fourthof July, Un-derwood rememberedonly two.He said he did notattend the third.Other evidencein the record is tothe effect that the thirdmeetingwas called for thepurpose of announcing increasesfor the yearbeginningJuly 1. Underwoodtestified that he didnot remember that at the meetings with respect towhich he had testified raises for the coming yearhad been mentioned.He was quite clear about thefact that the second meeting was the preelectionmeeting,saying,"Ibelieve it was about two daysbefore the election, two or three days, somewherealong there."After digressing to Underwood's testimony aboutthe Miller interrogation set forth above,the cross-examiner returned to the Ellison meetings. Un-derwood repeated that the statements about thecutting out of the bonus and the layoffs during thewintermonths had been made during bothmeetings.His attention was then directed to an af-fidavit which he had signed before a Board agenton July 11. He agreed that he had come to theBoard offices upon the suggestion of Union Or-ganizerWheeler. It developed that there wasnothing in the statement about threats with respectto the bonus.Although his bonus had amounted toabout $300, he had not remembered at the time hegave his statement that there had been a threat toeliminate it.While he did remember it after hereturned home he failed to call the Board agent tohave it added. He did not permit himself to bedisconcerted by inquiries as to whether he haddiscussed the case with counsel prior to the hearingand, when ultimately asked as to what he had beentold, he stated that he had been told to tell thetruth, the whole truth, and nothing but the truth.While it has been said inJencks,above, that failureto set forth in a pretrial affidavit matters aboutwhich a witness testifies upon the hearing may beindicative of the fact that the testimony may not betrue, on balance, after observing Underwood on thewitness stand,and considering also his testimony inconnection with the Miller interrogation, I haveconcluded that theJencksfactor should not beoverriding here. I regard Underwood as havingbeen a credible witness.Additional employee witnesses were called insupport of the charges arising from Ellison'sspeeches. These were Smelley, Hawkins, Rhines,and Hardnett,allofwhom had testified withrespect to other alleged violations of Section8(a)(1) of the Act. I shall refer briefly to theirtestimony although I would be most hesitant tomake a findingcontraryto Ellison's version in solereliance on it in view of the manner in which I havetreated it with respect to the other violations.Smelley testified that,at a meeting in the electricshop,Ellisonhad expressed his failure to un-derstand why people would want a union inasmuchas they would have to pay union dues for serviceswhich he, Ellison,rendered without cost to them.Referring to the bonus,according to Smelley, El-lison said that nobody could force him to keep giv-ing it. He also told them to check the union plantsand ascertain what they were making there. In thisconnection he asserted that Southern'swages wereas good as or better than union wages,if the em- 398DECISIONSOF NATIONALLABOR RELATIONS BOARDployees couldfind anybetter he would match them,and that the company policy was to try to keep menworking all the time,not "lay them off like theUnion been doing,"a policy which had prevailedeven when business was slack.On cross-examina-tion,Smelley testified substantially if not morefirmly to the same facts to which he had testified ondirect.He seemed to be extremely wary of thecross-examiner and, when asked whether Ellisonhad said"if the Union came in the Company wasgoing to stop paying bonuses," he said he did not"recall those exact words."His reply here and toother questions about the Ellison remarks suggesttome that he was trying to be quite careful andmeticulous in his testimony.Incases where herefused to adopt specific language contained in thecross-examiner'squestions he nevertheless did notvary his prior testimony and argued that, eventhough he would not state that Ellison used specificwords during the talk, Ellison implied ("im-plicated")the threats and promises.When extractsfrom the postspeech memorandums made by El-lison were read to him he answered that he remem-bered some remarks and admitted that otherswhich he did not remember could have been made.Testimony of this nature is not probative that thestatements to which Smelley had testified actuallywere made had not been made.Hawkins testified that Ellison said if the Unioncame in the Christmas bonus would be cut out,when work became slack the men would not becontinued working all year,that he did not wantany outsiders coming in and telling him what to do,that if the employees could find any other plant inthe area paying more than Southern paid he wouldpay "equal ... to what they were paying," and thatthe employees would have to pay the Union forrepresenting them whereasthey did not have to payhim for such services.With the possible exceptionof the alleged remark about year-round work, Haw-kinsreaffirmed,oncross-examination,thetestimony he had given on direct. The exceptionwith respect to year-round work arises from thecondition of the transcript:Q. That is what you said, there wouldn't beany year round work if the Unioncame in.Now maybe you didn't say that. Am I wrong?A. I don't remember Mr. Ellison said it.0.Mr. Ellison didn't say that?A. I don't think so.Q. So Mr.Ellison did not make the state-ment there wouldn't be any year round work ifthe Union came in? Mr.Ellison said,accordingto your testimony, that no outsider coming in,he didn'twant anybody from the outside com-ing in and telling him how to run the plant.Now when did he say that?A. I'm not positive on the date.0. But you are positive he said it?A. That he didn'twant no outsider comingtelling him what to do?0. Are you positive of the exact words thathe said? Do you know exactly what he said?A. Exact words?Q. Arethose the exact words.A. No. Couldn't be exact. He said-not theexact words.Q. If the other plant paid more, SouthernCement would equal it.A. Right.Q. Now when did he say that?A. I don't remember the dates on it.The answer to the first question quoted shows, asnoted above,"Idon't remember Mr. Ellison saidit." I believe that it should have been transcribed,"I don't remember.Mr. Ellison said it." Althoughthe subsequent question and counsel's remark fol-lowing the"Idon't think so," make it appear thatthe witness had testified that Ellison had not statedthat the year-round work would be discontinued ifthe Unioncame in, I would not, on the basis of thistranscription,make a finding that Ellison actuallyhad not and that Hawkins had misstated the remarkon direct.Inasmuch as my ultimate finding andconclusion on the issue does not rest on Hawkins'testimony the problem whether he testified one wayor another need not be resolved even though, whenhe was brought back to this matter in later cross-ex-amination,he reverted to his initial version andtestified that Ellison had said, "That there wouldn'tbe any year-round work if the Union came in." Forthe same reason the variations in degree as to theextent of Ellison's remarks as they are reported inHawkins'pretrial statement and as they were statedat the hearing do not rise to any great significance.In view of my general appraisal of Hardnett,noted above, I disregard his testimony entirely.SamuelRhineswas another witness whosetestimony I have rejected in several respects. Histestimony about the speeches is that Ellison told theemployees they didn't need anybody and did nothave to pay anybody to represent them, that if theUnion came in the Christmas bonus would be cutout, and that the Company would pay as much ormore than any other union plant paid. This is cor-roborative of the testimony given by others butIneed not rely on it in coming to my ultimate findingand conclusion that the alleged threats andpromises were made.On the basis of all the testimony given concern-ing the Ellison speeches,not only that given in sup-port of the complaint but also that given by wit-nesses called in defense and the concessions whichMr. Ellison made as to statements contained in his,speeches,my observation of all the witnesses, andmy consideration further of the fact that, although(as stated partially by Respondent's counsel) "Thecompany's supervisors were men of sophisticationin labor relations . . ." they seem to have decideddeliberately that Ellison's speech in actual wordswould not be preserved either in a prepared scriptor a transcription at time of delivery and my furtherbelief that the Company'scampaign against the SOUTHERN CEMENT CO.399Union was a vertical campaign from the top down(Ellison, Rowlett, and Miller) and not horizontal onthe foremen's level, it is my finding and conclusionthatRespondent, by Ellison, in a speech orspeeches made following the filing of the Union'spetition and prior to the election, threatened that itwould lay off its employees and would eliminatepayment of the Christmas bonus if the Union wassuccessful in its organizational campaign andpromised to pay its employees wages equal to thosecurrently being paid at neighboring union plants ifthe Union was defeated in the forthcoming elec-tion-all as alleged in the complaint.F.The Alleged Wrongful Discharge of GiddensAccording to Winston Leonard Giddens, theevents leading up to his alleged wrongful dischargecommenced on July 26, 1967, about 10 minutes be-fore 9 a.m., that is to say 10 minutes before normalwork-starting time. While he was talking to anotheremployee, Supervisor Fleming beckoned to himand instructed him to go to the shower room untilworktime.Fleming's reason,according to Giddens,was that Giddens "might gethurt." The time, July26, it should be noted, was more than a month afterthe Union had lost the election. According to Gid-dens this was not the first time he had come towork beforestarting time and,on prioroccasions,nothing had been said to him about it. His normalpractice had been to get to work about 8:15 or 8:30a.m., go to the shower room, change his clothes,and then walk around the plant talking to the men.Other employees, specifically Baugus and Hawkins,did thesame.July 26 passed without incident. Onthe next morning, when Giddens came to work, al-legedly at 8:30 a.m., he observed Plant ManagerRowlett and Supervisor Fleming standing on thesidewalk talking. He continued on into the showerroom. Shortly thereafter, while he was changing hisclothes, Fleming came to the shower room and,after speaking to another employee, turned to himand said, "I want you to go to the guardhouse andwait till a quartertillninebefore you go to work."Giddens testified that he acquiesced. Next, accord-ing to him, Fleming appeared not to be satisfiedthatGiddens was taking the time to change hisclothes before going to the guardhouse becauseFleming came back to the shower room and, afteragain talkingto the other employee, turned to himand said, "I thought I told you to go wait till quartertillnine." Giddens says he replied, "Well, I'm tryingto get my clothes on. I'm going as soon as I get myclothes on." At this moment Giddens, as disclosedby his own testimony, started to "boil over" and gethimself into a state of resentment and belligerence.As Fleming started to walk out, he asked him whyhe had to go "wait up there" before going to workand Fleming answered that he had told him on theprevious morning that he "might get hurt." Giddenssaid he argued the point by saying that he had"worked around machinery every day and there'ssomethingelse to that." Fleming merely answeredagainthat he did not want him to get hurt. He thenasked Fleming whether he was trying to "run [him]off" but Fleming denied this. He then invited Flem-ing to go with him to Plant Manager Rowlett to talkabout it. Fleming declined but did say to him, "Yougo see him." Giddens went to Rowlett's office andquestioned him as to why he had to wait until 8:45a.m. to go to work but Rowlett answered that hehad instructed Fleming to tell Giddens to go to theguardhouse and wait. Rowlett appeared, accordingto Giddens, to resent his question. He admits, how-ever, that Rowlett had explained that he wanted tostop Giddens from coming in early, running aroundthe plant, and talking to the men, and that he in-tended "to stop all this gossip going around." Dur-ing this conversation Rowlett insisted that this wasa uniform rule for the entire plant. The parties arenot in too great disagreement as to the actual hap-pening of the events as distinguished from the al-leged discriminationagainstand singling out ofGiddens up to this point.Later that morning, according to Giddens, afterhe had been working for awhile, he started to tellfellow employee Bentley what had happened andPayne, overhearing it, joined the conversation. Dur-ing this conversation Giddens testified, "[S]o I toldMr. Payne that I was going to quit, that, one ofthese days, but that I would give him a notice be-foreIquitand tell Mr. Fleming they'll be huntinganother man to take my place." There is a sharpconflict as to whetherthisis actually what Giddenssaid to Payne.On cross-examinationGiddens changed his ver-sion.He testified, "I told him that he look foranother man because I am going to quit one ofthese days. And he said, `Well, I'll tell Mr. Flem-ing.' And I said, `Well, I'll tell Mr. Fleming and givehim two weeks notice before I quit."' Thus, oncross,Giddens injected the additional material tothe. effect that the conversation had continuedbeyond his initial remark to Payne and that in thatconversation he had said that he would talk toFleming and give him 2 weeks' notice. Then, aquestion or two later was answered with anotherversion, "I told him I'd give him two weeks'notice." When the discrepancy was called to his at-tention he gave still another version, "Quitting oneof these days. And then he said, `I'll tell Mr. Flem-ing to hunt me another man.' And I said, `Well, I'lllet you know. I'll give you two weeks' notice beforeIquit."' An affidavit which the witness had signedbefore a Board agent on August 9 gave this version,"I told my Foreman Payne, that he'd better behunting him a good man because I was going to quitthis place one of these days." He explained theomissionof reference to the "two weeks notice" bysaying that he didn't think of it at the time that theaffidavit was made. It did develop, however, that aweek later, on August 16, he made another af-fidavit in which the "two" weeks was mentioned.Payne's version of this conversation (the first of 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDthree on that day) was that Giddens had told himthat he "had better start looking for him a replace-ment because he was quitting."According to himGiddens had not mentioned any time but "he justturned andwalk off."While Supervisor Fleming was not a party to thisparticular conversation his testimony tends to cor-roborate Payne's. According to him, Payne re-ported to him at or about 10:30 or 10:45 a.m.,"Winston Giddens has just told me to be lookingfor me another man, he's quitting."Plant ManagerRowlett's testimony also tends to corroboratePayne's. According to him, Fleming called him ator about 10:30 or I 1 in themorningand reportedthat Payne had told him that Giddens said he wasgoing to quit and that Payne had betterlook foranother "boy." Additionally, Rowlett testified thathe made certain that this had transpired by callingboth Payneand Flemingto his office in order tomake sure thatarrangementshad to be made toprovide a replacement for Giddens.A Burns Detective Agency employee who is aguard at the gatehouse also testified to the effectthat on that morning Giddens had come down tothe guardhouse apparently emotionally upset andresentful of the fact that he had been"run-out ofthe plant earlier until work time ...."Fellow employee George Walker Bentley alsocorroborated Payne's version.When Giddens ini-tially came to work that morning he used someprofanity and "said he was quitting.Quit working."A littlelater,when Payne came in,in his presenceGiddens told Payne,"about what he told me, thathe wasn't going,he was quitting.He wasn't going towork there."Bentley said that he did not hearPayne ask Giddens when he was quitting.Anotheremployee, Baugus, testified that one morning whenhe came to work Giddens told him that,"he wasgoing to quit."A little later, about 10 or a littleafter 10 o'clock,Giddens told Payne,"he just aswell get another man, I'm going to quit this place."Ido not credit Giddens'version of this conversa-tion with Payne.It is my finding and belief that heactually told Payne at that time that Payne ought tobe looking for a new man and that he was quitting.Nor doIcredit Giddens'version of the eventswhich followed. These are the final phases of his as-sociationwith Respondent.Payne'snext contactwith him was at or about lunchtime as he, Giddens,Baugus, and Bentley were going to lunch.Accord-ing to Payne at that time Giddens informed himthat he"might quit right now."Baugus testifiedthat, as they were filing in to lunch,Payne and Bau-gus were together and Giddens was a little behindPayne.Giddens remarked,"Well, I'm just going toquit this place."Payne asked him, "Well when areyou going to quit Winston so I'll know?"Giddensreplied, "I might quit right now."He added im-mediately, "Aw, there is no use in talking to you.You're just like the rest of them."Prior to the luncheon conversation, Payne hadreported to Fleming that Giddens had said he wasquitting and Fleming,in turn,reported it to PlantManager Rowlett.For the purpose ofdetermining areplacement for Giddens, Rowlett requested Flem-ing and Payneto come to his office. At this meetinginRowlett's office Payne reported both conversa-tions directly to Rowlett. He then was instructed byRowlett to tell Giddens that,if he was going to quit,Friday would be his last day to work. Payne fol-lowed this instruction. Around 3 or 3:30 p.m., heinformed Giddens that Friday would be his last dayof work and Giddens replied, "Well, that's okay, Iwas going to quit Monday anyway." Payne's onlyother contact with Giddens on that day was Gid-dens' request that he be permitted to leave afterfinishing 8 hours of work.Giddens did not report to work as usual on thefollowing morning. This to me appears to be quiteimportant. If he had not quit or conveyed his inten-tion to quit on the preceding day there was noreason at all why he should not have reported towork at the usual time.He was not so rich as not tohave use for that day's pay. I do not credit his ver-sionof the 5 o'clock conversation with Payne to theeffect that Payne had told him at that time thatRowlett was letting him go and this resulted in hissaying,"Well ifhe is firing me, I'll just go home."Giddens came to the plant sometime after lunchon the following day and went directly to Rowlett'soffice.When Rowlett asked him what he could dofor him, Giddens remarked that Rowlett had "fired"him.Rowlett told him that this was not so butthat, on the contrary, he had quit. Giddens per-sisted in denying it and said he would file an unfairlabor practice charge against Respondent.Rowlettrequested Giddens to wait while he directed Payneto come to the office.When Payne arrived, Paynestated that he had told Giddens that if he was goingto quit he could work for the rest of the day andthat Friday would be his last day. Giddens denied itand, when Payne refuted this denial,Giddens againsaid he was going to file a charge against the Com-pany. Rowlett tried but failed to reach the companylawyer and Giddens left with the remark that hehad said all he was going to say.It is asked or argued why, when it ultimatelycame out, at least according to Giddens'versionduring the meeting in Rowlett's office,that Giddenshad not intended to quit immediately,no effort wasmade to retain him.Rowlett's explanation was thatwhen an employee lets it be known that he intendsto quit butleaves the quitting time indefinite theCompany has to establish a time for termination sothat it may be in a position to continue with itswork. Thistome seems like a logical explanationand appropriate procedure on the part of manage-ment if it isto keepits business going.Entries made by the plant guard,Camp,supportthe conclusion that Giddens quit and that, as to theclaimed discharge, if it actually occurred, it did notoccur until the next day because of his failure to re-port to work at the usual time.Plant Guard Campkept a logbook in which he reported various in- SOUTHERN CEMENT CO.cidents.The logbook shows that sometime afterlunch on the day he did not report for work Gid-dens reported to the main office and that he leftafter about 25 or 30 minutes.As Giddens was goingthrough the gate,Camp askedhim if he was goingto work and he replied that he had quit and, withthat, drove out.As I view thetestimony,ithardly suggests to methat Respondent had any notice of union activitieson the part of Giddens and that,because of suchactivitiesor because of its desire to discouragemembership in the Union,it engaged in a campaignof harassment for the purpose of precipitating adischarge.It is my finding and conclusion thatRespondent did not do so.It is further my findingand conclusion that Giddens actually quit his job.His quit was acted upon by Respondent when hewas told to work one more day before termination.His termination was made final by his failure to re-port for work on that day.He having failed to re-port for work as he had been requested Respondentwas under no obligation to reinstate him or accepthis indicated change of mind after he had absentedhimself on the day which was supposed to havebeen his last. This portion of the complaint shouldbe dismissed.On the basis of the foregoing findingsof fact andupon the entire record in this case, I make the fol-lowing:CONCLUSIONS OF LAW1.Respondent,by SupervisorMiller,engaged ina systematic,planned interrogationof employeesconcerning their union activitiesand threatenedthem that, in the event of union organization, theChristmas bonuswould be discontinuedand, whenshipping became slack in the wintertime,employeesin the packhouse would be laidoff contrary to anexisting practiceof providingwork throughout theyear.Thisconstituted interference with its em-ployeesin the exercise of rights guaranteed to themby Section 7 and wasa violationof Section8(a)(1)of the Act.2.Respondent,by its Supervisor Blackerby,sought to persuade its employeesto believethat, inthe event the Union was successful in organizing itsplant,even though they had noquarrel with orgrievance against it, they would be required to en-gage in a strike and thus lose earnings when em-ployees ofother companies were onstrike and, byso seeking to persuade its employees,it sought todiscourage them from joining orvoting for theUnion.This constituted an interference with and arestraint upon rights guaranteedto them bySection7 andRespondent thereby violated Section 8(a)(1)of the Act.3.Respondent,by PresidentC. H. Ellison, Jr., incaptive-audience speeches to its employees madefollowing the filing of the union petition and again,prior to the election,threatened that in the eventthatRespondent'splantwasorganized by the401Union it wouldlay offemployees when its priorpractice had been to keep them employed steadily,and that it would eliminate payment of the Christ-mas bonus.In the same speech or speeches hepromised to pay its employees wages equal to thosecurrently being paid at neighboring union plants ifthe Union was defeated in the forthcoming elec-tion. The object of these speeches and the particu-lar portions here cited was to induce them to voteagainst the Union in the election about to be heldand otherwise interfere with,restrain,and coerceits employees in the exercise of rights guaranteed tothem by Section 7 and Respondent thereby violatedSection 8(a)(1) of the Act.4.These acts of interference, restraint, and coer-cion are unfair labor practices which tended furtherto interfere with the employees'freedom of choicein the electionconducted on June 22, 1967, inCase 10-RC-7093, and such conduct warrants thatit be set aside.5.The foregoing unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent,as set forthabove,having occurred in connection with its busi-ness operations,have a close,intimate,and sub-stantial relationto trade, traffic, and commerceamong the several States,and tend to lead to labordisputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that Respondent engaged in theunfair labor practices cited,Ishall recommend thatitcease and desist therefrom and that it take cer-tain affirmative action as provided in the orderrecommended below.Because of the nature of thecampaign against the Union, vertically from the topas I have indicated above,it is my opinion that abroad cease-and-desist order should be issued.It isfurther my opinion that,inasmuch as theviolations of Section 8(a)(1) of the Act occurred asthey did during a period close to and prior to theelection and for the specific purpose of having theUnion defeated,the election should be set aside.Now, upon the basis of the foregoing findings offact and conclusions of law,and pursuant to Sec-tion 10(c) of the Act, I recommend the following:ORDERSouthernCement Company,Division of Martin-MariettaCorporation,theRespondent in thisproceeding, its officers,agents, successors,and as-signs, shall:1.Cease and desist from:(a)Discouraging membership in and activity on354-126 O-LT - 73 - pt. 1 - 27 402DECISIONSOF NATIONALLABOR RELATIONS BOARDbehalf of United Cement, Lime and Gypsum Work-ers InternationalUnion, AFL-CIO,by engaging inany of theacts or conduct more particularly setforthin the remaining subdivisions in this part ofthis order.(b) Interrogating employees about their unionmembership,activities,or sympathies in a mannerconstituting interference,restraint,or coercionwithin the meaning of Section8(a)(1) of the LaborManagement RelationsAct of 1947,as amended.(c)Threatening its employees that the Christmasbonus will be discontinued or that there will belayoffs ifthe Union organizes the plant or wins theelection.(d) Promising its employees thatif the Union orany other labor organization is not successful in or-ganizing Respondent'splant it will give them in-creases in wages if such increases are necessary inorder tomaketheirwages equal to those at anytime being paid at neighboring union plants.(e) Suggesting to or seeking to persuade em-ployeesto believe thatif the Union,or any otherlabor organization,succeeds in organizing its em-ployees they will haveto engage in a strike orstrikes at any time when employees of other unionplants strike even thoughtheyhave no quarrel withor grievance against Respondent.(f) Inanyothermanner interferingwith,restraining,or coercing its employees in the exer-cise of their rightsto self-organization,to form,join,or assistUnited Cement, Lime and GypsumWorkersInternationalUnion, AFL-CIO, or anyotherlabororganization, to bargaincollectivelythrough representatives of their own choosing, andto engage in other concerted activitiesfor the pur-poses of collectivebargaining or other mutual aidor protectionor to refrainfromany and all such ac-tivities.2.Takethe following affirmative action which isnecessaryto effectuatethe policiesof the Act:(a) Post at itsplantcopies of the attached noticemarked"Appendix."' Copies ofsaid notice, onformsprovided by theRegional Director for Region10, shall be posted by Respondent,after being dulysignedby its representative,immediately uponreceipt thereof,and bemaintainedby it for 60 con-secutivedaysthereafter,in conspicuous places, in-cluding all places where notices to employeescustomarily are posted.Reasonable steps shall betaken to assure that said notices are not altered,defaced,or covered by any othermaterial.(b)Notifythe Regional Director for Region 10,inwriting, within20 daysfrom the receipt of theDecision,what steps the Respondent has taken tocomplyherewith.'Except to the extent expressly found in the Deci-sion,all other allegations in the complaint shall beand hereby are dismissed.Irecommend also that,unless onor before 20days from the date of the receipt of this Decision,the Respondent notifies the said Regional Director,in writing,that it willcomplywith the above recom-mendations,the NationalLaborRelations Boardissue an order requiring it to take such action.IT IS FURTHER RECOMMENDED that the electionwhich was held on June 22, 1967, among the em-ployees at Respondent'splant in Atlanta,Georgia,be set aside and that Case10-RC-7093be severedfrom Cases10-CA-7015 and 7015-2and that it beremanded to the Regional Director for Region 10for the purpose of conducting a new election in theappropriate unit at such time as he deems that cir-cumstances permit the free choice of a bargainingrepresentative.' In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order"' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE To ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board,and in order to effectuate the policies of the Na-tional Labor RelationsAct, asamended,we herebynotify our employees that:WE WILL NOTdiscourage membership in andactivity on behalfof UnitedCement,Lime andGypsumWorkersInternationalUnion,AFL-CIO.WE WILL NOTaskour employees anyquestions about their membership in the Unionor about what they or anybody else might bedoing in connection with union activities or theorganization of a union in our plant.WE WILL NOTthreaten our employees thatthe Christmas bonus will be discontinued if theUnion organizes our plant or if it wins an elec-tion.WE WILL NOTthreaten our employees thatthey will belaid offduring slack seasons if theUnion organizes our plant or wins the election.WE DO NOTpromise andWE WILL notpromise our employees that if the Union or anyother labor organization is not successful in or-ganizing our plant they will receive increases inwages in order to make the wages paid to themequal to those being paid at neighboring unionplants.WE WILL NOTtell any employee or try to getany employee to believe that, if the Union orany other labor organization organizes our em-ployees, our employees will have to engage in astrike at any time when employees of otherunion plants go out on strike,even though our SOUTHERN CEMENT CO.employees have no quarrel with or grievanceagainst us.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of rights to self-organization,to form,join,or assist United Cement,Lime and Gyp-sum Workers International Union,AFL-CIO,or any other labor organization,to bargain col-lectively through representatives of their ownchoosing,and to engage in otherconcerted ac-tivities for the purposesof collectivebargain-ing or other mutual aid or protection or torefrain from any or all such activities.SOUTHERN CEMENTCOMPANY,DIVISION OFDatedByMARTIN-MARIETTACORPORATION(Employer)403(Representative)(Title)Thisnotice must remain postedfor 60 consecu-tive days from the date ofposting and must not bealtered,defaced, or covered by any othermaterial.If employees have anyquestion concerning thisnotice or compliance with its provisions,they maycommunicatedirectlywiththe Board'sRegionalOffice, 730PeachtreeStreet, NE., Room 701, At-lanta,Georgia 30308, Telephone 526-5760.